Filed 12/19/22 P. v. Bynum CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B317074
                                                           (Super. Ct. No. 19F-04604)
     Plaintiff and Respondent,                              (San Luis Obispo County)

v.

KEJUAN GUY BYNUM,

     Defendant and Appellant.


             Kejuan Guy Bynum appeals from the judgment
entered after a jury convicted him of second degree murder.
(Pen. Code, §§ 187, subd. (a), 189.)1 The jury found true an
allegation that he had personally used a deadly weapon – a knife.
(§ 12022, subd. (b)(1).) He admitted one prior serious felony
conviction (§ 667, subd. (a)(1)) and one prior “strike” within the
meaning of California’s “Three Strikes” law. (§§ 667, subds. (b)-
(i), 1170.12, subds. (a)-(d).) The trial court sentenced him to
prison for 15 years to life for second degree murder, doubled to 30


         1   All statutory references are to the Penal Code.
years to life because of the prior strike, plus five years for the
prior serious felony conviction, plus one year for the deadly
weapon enhancement. Appellant’s aggregate sentence was 36
years to life.
       Appellant contends that the trial court erroneously denied
his motion for a mistrial. The ground for the motion was that a
law enforcement witness had commented on appellant’s
invocation of his right to remain silent. Appellant also contends
that the trial court erroneously refused to instruct the jury on the
lesser included offense of heat-of-passion voluntary
manslaughter.
       We modify the judgment to award appellant credit for one
additional day of presentence custody. In all other respects, we
affirm.
                                 Facts
       During the afternoon on June 1, 2019, Amanda P. was
inside a residence. She saw the victim, Christopher Wilson, and
greeted him. Wilson hugged Amanda. She had previously had
sex with him, but they had not had a romantic relationship.
They were old “friends.”
       Amanda walked into the bedroom. Wilson “came up behind
[her] and just playfully threw [her] on[to] the bed.” Appellant,
who was also in the bedroom, “got so angry all of a sudden.” He
“walk[ed] up” to Wilson and said, “‘Let’s go outside.’” Wilson said,
“‘I’m not fighting over no girl.’”
       About two months before the incident in the bedroom,
appellant and Amanda had a sexual encounter. Amanda
regretted it and told appellant that she was not interested in
him. But “he wouldn't go away.” Amanda believed that
appellant had become “obsessed” with her.




                                 2
       Wilson and appellant walked outside to the residence’s side
yard. “They were talking back and forth to each” other. Wilson
said, “‘What? I don’t want to fight.’” Appellant “punched” Wilson
“in the chest or his right shoulder.” Wilson ducked to avoid a
punch to the face.
       In response to appellant’s assault, Wilson punched him in
the jaw. A witness described the blow as “bone-shattering.”
Appellant “dropped [to the ground]. And his face got all swole up,
like, that quick.” Appellant stood up and grabbed Wilson.
“[Wilson] didn’t do anything. [Appellant] grabbed him after
[appellant] got punched.”
       One witness testified that, while wrestling with each other,
appellant and Wilson fell through a plastic fence. Another
witness testified that appellant “tackled [Wilson] through the
side fence . . . into the neighbor’s yard.” Appellant was lying on
his back. Wilson was on top of him and had him in a “headlock.”
Bystanders broke up the fight.
        Wilson and his friend, Trevon Perry, walked to the front
yard of the residence. They remained there for several minutes.
Perry saw appellant walk toward Wilson. Wilson “stood his
ground.” Perry saw “somethin’ shiny in [appellant’s] hand.”
Appellant threw punches at Wilson’s chest.
       Amanda testified: Wilson was standing in the grass with
his back to a tree. Appellant was “going towards [Wilson’s] chest,
swinging at his chest, like trying to punch him in the chest.”
Wilson did not punch appellant.
       Someone yelled, “‘Get the fuck out of my yard.’” Appellant
“walked away.” Wilson collapsed to the ground.
       Wilson had been stabbed in the heart, shoulder, and left
side of the head. The stab wound to the head caused “a fracture




                                3
of the left orbit,” which “is the bony frame that holds the eyeball.”
The cause of death was “[s]harp force injuries of the head and
chest.” Appellant concedes that he “stabbed [Wilson] to death.”
         Immediately after the stabbing, appellant told a friend, “‘A
younger kid getting over on me, I couldn’t handle it, so I had to do
what I had to do.’” The friend opined that appellant was
“‘drunk.’”
         Appellant later said, “‘I can't lose a fight to little homie
. . . .’” Appellant told another friend that “he took his thing and
he hit him three times with it.” When appellant was asked if he
had any weapons in his possession, he replied that he had
“ditched” the knife “‘down the road from where it [the stabbing]
happened.’”
         Dr. Mary Genevieve, a neurologist, testified on appellant’s
behalf. She opined that, as a result of Wilson’s punch to
appellant’s jaw, appellant suffered a concussion. Because of the
concussion, his “brain function was disrupted.”
             Appellant’s Theory During Closing Argument
         During closing argument, defense counsel maintained that,
in view of appellant’s intoxication and concussion, he lacked the
requisite intent for murder. Counsel stated: “When the DA
cannot prove the required capability to have that kind of mental
intent, the only result is involuntary manslaughter.”
                 No Abuse of Discretion in Trial Court’s
              Denial of Appellant’s Motion for a Mistrial
         Before the trial began, the court granted appellant’s motion
to preclude law enforcement witnesses from commenting on
appellant’s invocation of his right to remain silent. During the
trial, Detective Gower Slane testified that, after appellant was
apprehended, he had spoken to appellant in the interview room




                                 4
at the sheriff’s station. The prosecutor asked, “Was [appellant]
responsive to your questions?” Slane replied, “As responsive as I
expected for him being a suspect in this type of investigation.”
Defense counsel objected that Slane had commented on his
client’s right to remain silent. The prosecutor protested that the
question was relevant to appellant’s “level of intoxication and
could he communicate.” Defense counsel moved for a mistrial.
       The trial court responded, “The [prosecutor’s] questioning
was clearly . . . aimed at determining whether [appellant] was
capable of communicating, not whether he was cooperating with
the investigation. The last answer, however, got into whether he
was cooperating. To say he was as responsive as I would
expect . . . a suspect in this kind of case to be, that’s not talking
about whether he’s able to communicate, that’s talking about his
level of cooperation. So I agree that that response should be
stricken.”
       Instead of granting the motion for a mistrial, the trial court
gave the following curative instruction to the jury: “I’m going to
strike Detective Slane’s last answer characterizing the level of
responsiveness of the defendant during their interaction on the
evening in question. [¶] [Appellant] has and had the absolute
right to remain silent. You must not use it against him in
anyway [sic] the implication from Detective Slane’s last answer
that he was less than cooperative during this interaction.”
       Appellant claims that the trial court prejudicially erred in
denying his motion for a mistrial. “A trial court should grant a
mistrial only when a party's chances of receiving a fair trial have
been irreparably damaged, and we use the deferential abuse of
discretion standard to review a trial court ruling denying a
mistrial.” (People v. Bolden (2002) 29 Cal.4th 515, 555.)




                                  5
“Whether a particular incident is incurably prejudicial is by its
nature a speculative matter, and the trial court is vested with
considerable discretion in ruling on mistrial motions.” (People v.
Haskett (1982) 30 Cal.3d 841, 854.) “Discretion is abused
whenever, in its exercise, the court exceeds the bounds of reason,
all of the circumstances before it being considered.” (Denham v.
Superior Court (1970) 2 Cal.3d 557, 566.)
        The trial court did not abuse its discretion. It reasonably
concluded that appellant’s chances of receiving a fair trial were
not irreparably damaged. Detective Slane did not say or suggest
that appellant had invoked his right to remain silent in response
to questioning. Slane said that appellant had been as responsive
as could be expected for a person in his situation. The court
struck Slane’s answer. It instructed the jury that appellant had
an “absolute right to remain silent” and that it must not infer
that he had been “less than cooperative.” “‘We presume the jury
followed these instructions.’” (People v. Chhoun (2021) 11 Cal.5th
1, 30.)
           No Error in Trial Court’s Refusal to Instruct on
         Lesser Included Offense of Voluntary Manslaughter
        Appellant argues that the trial court erred in denying his
request to instruct the jury on the lesser included offense of
voluntary manslaughter “based on the theory that, if he
committed the charged murder[], he did so in a heat of passion.”
The trial court declared, “I do not believe that there was
sufficient evidence or substantial evidence to support voluntary
manslaughter in heat of passion.”
        Defense counsel responded that “there are two provocations
we can point to. The first was the serious blow [to the jaw] that
[appellant] sustained. . . .” The second provocation was Wilson’s




                                6
act of throwing Amanda onto the bed. That act made appellant
“‘extremely jealous.’ And it was that act that immediately
prompted him to go outside and initiate the fight.”
        The trial court rejected counsel’s argument: “[T]he defense
is putting forward two separate theories for this instruction. The
first is that [appellant] was jealous of the attention Mr. Wilson
gave to Amanda . . . , but the evidence did not rise to the level of
indicating that a person of average disposition, and in
[appellant’s] situation, would act as he did and stab someone in
those circumstances. . . . [¶] [¶] . . . [T]he second theory . . . is
that . . . at the beginning of the altercation, Mr. Wilson got the
best of [appellant], and that as a result of that . . . he acted
[ir]rationally and under the influence of intense emotion as being
bested by Mr. Wilson. [¶] But . . . a defendant cannot claim
provocation based on events for which the defendant is culpably
responsible; in other words, provoking a fight. And the evidence
in this case is that [appellant] was provoking a fight.”
        On appeal appellant relies only on the “jealousy” theory:
“[T]he jury could reasonably find that appellant’s obsession with
Amanda led him to approach the victim in a jealous rage when
the victim was playing around with Amanda on the bed.
Accordingly, appellant had an absolute right to instructions on
voluntary manslaughter based on heat of passion.”
        “Voluntary manslaughter is ‘the unlawful killing of a
human being without malice’ ‘upon a sudden quarrel or heat of
passion.’ [Citation.] An unlawful killing is voluntary
manslaughter only ‘if the killer's reason was actually obscured as
the result of a strong passion aroused by a “provocation”
sufficient to cause an “‘ordinary [person] of average




                                  7
disposition . . . to act rashly or without due deliberation and
reflection, and from this passion rather than from judgment.’”
[Citations.]’ [Citation.] ‘The provocation must be such that an
average, sober person would be so inflamed that he or she would
lose reason and judgment. Adequate provocation . . . must be
affirmatively demonstrated.’” (People v. Thomas (2012) 53
Cal.4th 771, 813 (Thomas).)
       “An instruction on a lesser included offense must be given
only if there is substantial evidence from which a jury could
reasonably conclude that the defendant committed the lesser,
uncharged offense but not the greater, charged offense.”
(Thomas, supra, 53 Cal.4th at p. 813.) “On appeal, we review
independently whether the trial court erred in failing to instruct
on a lesser included offense.” (People v. Booker (2011) 51 Cal.4th
141, 181.)
       “No substantial evidence was presented that any
provocation by [Wilson] was sufficient to cause an ordinary
person of average disposition to be so inflamed as to lose reason
and judgment.” (Thomas, supra, 53 Cal.4th at p. 813.) Amanda
testified that Wilson “came up behind [her] and just playfully
threw [her] on[to] the bed.” Wilson did not sexually assault her
or make sexual overtures to her.
       Moreover, appellant did not stab Wilson in reaction to his
act of throwing Amanda onto the bed. “Heat of passion . . . is a
state of mind caused by legally sufficient provocation that causes
a person to act . . . out of unconsidered reaction to the
provocation.” (People v. Beltran (2013) 56 Cal.4th 935, 942
(Beltran), italics added.) Appellant stabbed Wilson in reaction to
the belief that Wilson had humiliated him during the initial fight
in the side yard. Other persons witnessed Wilson’s delivery of a




                                8
knock-out blow to appellant’s jaw. Appellant said: “‘A younger
kid getting over on me, I couldn't handle it, so I had to do what I
had to do.’” “‘I can’t lose a fight to little homie . . . .’”
       In addition, several minutes elapsed between the end of the
fight in the side yard and appellant’s recommencement of the
fight in the front yard. This interval provided sufficient time for
appellant’s passion to cool off insofar as it had been aroused by
Wilson’s act of throwing Amanda onto the bed. “‘[I]f sufficient
time has elapsed between the provocation and the fatal blow for
passion to subside and reason to return, the killing is not
voluntary manslaughter—“the assailant must act under the
smart of that sudden quarrel or heat of passion.” [Citation.]’
[Citations.] Thus, it is insufficient that one is provoked and later
kills. If sufficient time has elapsed for one's passions to ‘cool off’
and for judgment to be restored, [case law] provides no mitigation
for a subsequent killing.” (Beltran, supra, 56 Cal.4th at p. 951.)
       Thus, the trial court did not err in refusing to instruct on
heat-of-passion voluntary manslaughter. A reasonable trier of
fact could not find that appellant had killed Wilson in a jealous
rage provoked by Wilson’s interaction with Amanda and that “‘an
average, sober person would be so inflamed that he or she would
lose reason and judgment. . . .’” (Thomas, supra, 53 Cal.4th at p.
813.)
                    Credit for Presentence Custody
       The trial court awarded appellant credit for 926 days of
presentence custody. Appellant claims, and the People concede,
that he is entitled to credit for 927 days. We accept the People’s
concession.




                                  9
                            Disposition
      The judgment is modified to award appellant credit for 927
days of presentence custody. As modified, the judgment is
affirmed. The trial court is directed to prepare an amended
abstract of judgment and to send a certified copy to the
Department of Corrections and Rehabilitation.
      NOT TO BE PUBLISHED.




                                               YEGAN, J.


We concur:



             GILBERT, P. J.



             BALTODANO, J.




                               10
                  Craig B. Van Rooyen, Judge

           Superior Court County of San Luis Obispo

                ______________________________


      Mark D. Lenenberg, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill, Supervising Deputy
Attorney General, Heidi Salerno, Deputy Attorney General, for
Plaintiff and Respondent.